ICJ_018_Nottebohm_LIE_GTM_1954-09-13_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 13 SEPTEMBRE 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN vw. GUATEMALA)
ORDER OF SEPTEMBER 13th, 1954
La présente ordonnance doit être citée comme suit :

« Affaire Nottebohm,
Ordonnance du 13 septembre 1954: C.I. ]. Recueil 1954, p. Ir0.»

This Order should be cited as follows :

“Nottebohm case,
Order of September 13th, 1954: I.C.J. Reports 1954, p. Ir0.”

 

Noe de vente : 127
Sales number

 

 

 
1954

IIo

COUR INTERNATIONALE DE JUSTICE

Le 13 septembre
Réle général

n° 18

ANNÉE 1954

13 septembre 1954

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

CRDONNANCE

Le Président de ia Cour internationale de Justice,
vu Varticle 48 du Statut de la Cour,
vu l’articie 37 du Règlement de la Cour ;

Vu ordonnance rendue par la Cour le 8 mai 1954, fixant au
2 octobre 1954 lexpiration du délai accordé au Gouvernement
du Guatemala pour le dépôt de sa duplique,

Considérant que, par iettre du 1° septembre 1954, l'agent du
Gouvernement du Guatemala a demandé qu’en raison des événe-
ments politiques récemment survenus dans son pays et de leurs
conséquences, le délai ainsi fixé soit proiongé d'un mois,

Considérant que l'agent du Gouvernement de Liechtenstein,
à gui cette demande avait été communiquée, a, par téiégramme
du 7 septembre 1084, fait connaître son accord,

_ Fixe au 2 novembre 1054 ia date d’expiration du délai pour
le dépôt de ia duplique par le Gouvernement du Guatemala.

4
III AFFAIRE NOTTEBOHM (ORDONNANCE DU I3 IX 54)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le treize septembre mil neuf cent
cinquante-quatre, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la Principauté de Liechtenstein et
au Gouvernement de la République du Guatemala.

Le Président,
(Signé) ARNOLD D. McNarr.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
